              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                       1:19 CR 42 MOC WCM

UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )
                                          )
DAVID PAUL GEORGE, SR.,                   )                 ORDER
                                          )
                  Defendant,              )
                                          )
and                                       )
                                          )
EASTERN BAND OF CHEROKEE                        )
INDIANS,                                  )
                                          )
                 Garnishee.               )
__________________________________        )

       This matter is before the Court sua sponte.

       The Answer of the Garnishee (Doc. 32), the Government’s Response (Doc.

33), and the Government’s Motion for Order of Continuing Garnishment (Doc.

34) require the consideration of objections that the Eastern Band of Cherokee

Indians has raised to the writ of garnishment in this matter.

       Consequently, the undersigned wishes to advise the parties, and

particularly Defendant and the Government, that while engaged in the private

practice of law and prior to beginning judicial service, he represented the

Eastern Band of Cherokee Indians in various matters.




      Case 1:19-cr-00042-MOC-WCM Document 35 Filed 06/15/21 Page 1 of 2
      Should there be any objection to the undersigned considering and ruling

upon the issues raised by the parties’ recent submissions, or otherwise

participating in this matter, such objections are to be filed on or before June

21, 2021. If no objections are filed within that timeframe, the undersigned will

proceed with consideration of the Government’s Motion (Doc. 34).


                               Signed: June 15, 2021




    Case 1:19-cr-00042-MOC-WCM Document 35 Filed 06/15/21 Page 2 of 2
